131 Nev., Advance Opinion )4
                           IN THE SUPREME COURT OF THE STATE OF NEVADA

                  CARMEN JONES, M.D.,                                    No. 64381
                  Appellant,
                  vs.
                  NEVADA STATE BOARD OF MEDICAL                                FLED
                  EXAMINERS,
                  Respondent.                                                  FEB 5
                                                                                        suxt
                                                                                         ER}(
                              Appeal from a district court order denying a motio       o change
                  venue. Second Judicial District Court, Washoe County; Jerome Polaha,
                  Judge.
                              Affirmed.

                  Hafter Law and Jacob L. Hafter, Las Vegas,
                  for Appellant.

                  Bradley 0. Van By, Reno,
                  for Respondent.




                  BEFORE HARDESTY, C.J., DOUGLAS and CHERRY, JJ.

                                                   OPINION
                  PER CURIAM:
                              In this appeal, we must determine where venue is appropriate
                  for a petition for contempt, arising from a party's failure to comply with an
                  administrative subpoena issued by the Nevada State Board of Medical
                  Examiners, or to otherwise properly participate in a proceeding before the
                  Board. We conclude that NRS 630.355(1)'s language, providing that venue
                  is proper in "the district court of the county in which the proceeding is
                  being conducted," means that venue lies in the county where the work of
SUPREME COURT
      OF
    NEVADA


(0) 1947A cetWo
                                                                                     15-oseth
                the Board takes place, rather than the county where the conduct being
                investigated occurred. Thus, we affirm the district court's order denying
                the motion to change venue.
                                        FACTS AND PROCEDURE
                            After a preliminary investigation, respondent Nevada State
                Board of Medical Examiners filed an administrative complaint against
                appellant Carmen Jones, M.D., alleging among other things that Dr. Jones
                aided a third party in the unauthorized practice of medicine. In
                furtherance of the Board's investigation, it issued a subpoena to Dr. Jones
                to obtain patient records in accordance with NRS 630.140(1)(b), which
                authorizes the Board to issue administrative subpoenas to compel the
                production of documents. When Dr. Jones failed to comply with the
                subpoena, the Board petitioned the Second Judicial District Court, located
                in Washoe County, for an order compelling compliance with its
                administrative subpoena under NRS 630.140 and NRS 630.355.
                            Relying on a general venue statute, NRS 13.040, which states
                in part that "the action shall be tried in the county in which the
                defendants, or any one of them, may reside at the commencement of the
                action," Dr. Jones filed a motion to change the venue of the subpoena
                contempt petition to the Eighth Judicial District Court, which is located in
                Clark County, arguing that the petition to enforce the subpoena should
                have been brought in Clark County where she resides and practices
                medicine. Dr. Jones also argued that if the Legislature intended for Board
                contempt petitions to be filed in Washoe County, the statute should have
                been drafted to state that specifically. Dr. Jones further contended that it
                would be inconvenient for her to participate in the proceedings in Washoe
                County, and as the Board is a statewide agency and that Board

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I94Th
                  investigators visited her practice in Clark County, it thus would not be a
                  hardship for the Board to pursue its contempt proceeding in Clark County.
                               In opposition to Dr. Jones's motion to change venue, the Board
                  argued that the subpoena contempt petition against Dr. Jones was
                  properly filed in the Second Judicial District Court because the statute
                  governing venue for contempt petitions brought by the Board, NRS
                  630.355(1), provides that the Board may seek a contempt order in the
                  "district court of the county in which the proceeding is being conducted."
                  The Board stated that its administrative proceeding against Dr. Jones is
                  taking place in and arises from its office in Washoe County, that all formal
                  complaints and summary suspensions are filed in its office in Washoe
                  County, and that all hearings on formal complaints and summary
                  suspensions are held at its office in Washoe County. Thus, the Board
                  contended, venue is proper in the Second Judicial District Court under
                  NRS 630.355(1). The Board also argued that the general venue rules
                  contained in NRS Chapter 13 and relied on by Dr. Jones apply to actions
                  to be tried in the district court, and thus, changing the place of trial. Since
                  a Board of Medical Examiners' subpoena contempt petition is not a trial or
                  substantially related district court action, the Board asserted that its
                  petition was therefore not subject to NRS Chapter 13.
                              The district court denied Dr. Jones's motion for a change of
                  venue, finding that under NRS 630.355(1) venue in the Second Judicial
                  District Court was proper. This appeal followed.
                                                  DISCUSSION
                               On appeal, Dr. Jones argues that the district court failed to
                  consider NRS Chapter 13, including the doctrine of forum non conveniens,
                  in denying her motion to change venue. And because Dr. Jones and all of

SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    (a
                the witnesses are located in Clark County, Dr. Jones insists that venue is
                proper in Clark County.' Dr. Jones also argues that "proceeding," as used
                in NRS 630.355(1), should be interpreted to mean the Board's
                investigation, which she contends is taking place in Las Vegas because
                that is where she practices medicine. The Board contends that because it
                had filed a formal administrative complaint against Dr. Jones and had
                previously issued an order of summary suspension of her license in its
                Washoe County office, and the administrative proceeding was taking place
                in that county at the time the Board petitioned the district court for an
                order of contempt, the Second Judicial District Court is the proper venue
                to bring the contempt proceeding. 2
                            NRAP 3A(b)(6) allows for an appeal from a district court order
                denying a motion to change venue. This court reviews such an order for a
                manifest abuse of discretion, Nat'l Collegiate Athletic Ass'n v. Tarkanian,

                      1Dr. Jones raises several other arguments in her opening brief
                related to the district court's order on the subpoena contempt proceedings,
                as well as procedural issues related to that order. As only the portion of
                the district court's order regarding the motion to change venue is properly
                at issue in this appeal, see NRAP 3A(b)(6), we do not address Dr. Jones's
                additional arguments.

                      2 The Board also argues that this appeal should be dismissed as moot
                on the basis that no controversy exists because the Board has already
                acquired information that will enable it to obtain the documents it
                requested from Dr. Jones. A review of the district court's docket shows
                that the Board has not moved to dismiss or withdraw the contempt
                proceedings, however, and, if contempt is demonstrated, the Board would
                be entitled to sanctions against Dr. Jones for her contempt in failing to
                comply with the subpoena. See NRS 630.355(3). This appeal is therefore
                not moot. See Personhood Nev. v. Bristol, 126 Nev. „ 245 P.3d 572,
                574 (2010) (providing that a case is moot when a live controversy no longer
                exists).


SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                113 Nev. 610, 613, 939 P.2d 1049, 1051 (1997), but we review questions of
                law, such as statutory interpretation, de novo.    See Washoe Cnty. v. Otto,
                128 Nev. „ 282 P.3d 719, 724 (2012). If the statute is clear on its
                face, we will not look beyond its plain language. Wheble v. Eighth Judicial
                Dist. Court, 128 Nev. „ 272 P.3d 134, 136 (2012).
                            NRS 630.355(1) states in relevant part: "If a person, in a
                proceeding before the Board, a hearing officer or a panel of the Board: (a)
                Disobeys or resists a lawful order [j . . . the Board, hearing officer or panel
                may certify the facts to the district court of the county in which the
                proceeding is being conducted." (Emphasis added.) We have previously
                held that a specific venue statute takes precedence over the general venue
                statutes. Cnty. of Clark v. Howard Hughes Co., LLC, 129 Nev. ,
                305 P.3d 896, 897 (2013) (concluding that because NRS 361.420(2), a
                specific venue statute regarding challenges to property tax valuations,
                conflicts with NRS 13.030's general venue rule, NRS 361.420(2)'s specific
                venue rules control). Because NRS 630.355(1) specifically addresses
                where venue is proper in a contempt action arising from Board
                proceedings, and NRS Chapter 13's provisions are general venue statutes,
                we conclude that NRS 630.355(1) is the controlling statute.     Cnty. of Clark,
                129 Nev. at , 305 P.3d at 897. Dr. Jones's arguments regarding NRS
                Chapter 13's general venue provisions, including NRS 13.050(2)(c)'s
                consideration of the convenience of the witnesses, are thus unavailing.
                            Having concluded that NRS 630.355(1) controls venue in this
                matter, we now address the statute's language, which provides that venue
                is proper in "the district court of the county in which the proceeding is
                being conducted." Although the language of the statute appears to be
                unambiguous, the parties each ascribe a different meaning to the statute's

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A
                use of the word "proceeding." Dr. Jones contends that "proceeding" as
                used in the statute refers to the Board's investigation of Dr. Jones, which
                she asserts is taking place in Clark County where she practices medicine
                and where the alleged conduct being investigated occurred. The Board
                argues that "proceeding" means its administrative process, including its
                hearings regarding Dr. Jones's conduct, which take place at its Washoe
                County office. Because the statute does not define "proceeding," and the
                parties each advance a different definition, we may look beyond the plain
                meaning of the statute to determine where venue properly lies. State, Div.
                of Ins. v. State Farm Mitt. Auto. Ins. Co., 116 Nev. 290, 294, 995 P.2d 482,
                485 (2000) (holding that a court should consult other sources, including
                analogous statutory provisions, when a statute has no plain meaning); see
                also Transwestern Pipeline Co., LLC v. 17.19 Acres of Prop. Located in
                Maricopa Cnty., 627 F.3d 1268, 1270 (9th Cir. 2010) ("When determining
                the plain meaning of language, we may consult dictionary definitions."
                (internal quotation omitted)); Nat. Coalition for Students v. Allen, 152
F.3d 283, 289 (4th Cir. 1998) (noting that courts "customarily turn to
                dictionaries for help in determining whether a word in a statute has a
                plain or common meaning").
                            To determine the meaning of "proceeding" as used in NRS
                630.355(1), we look to the word's plain and ordinary meaning and to
                analogous statutory provisions.          Black's Law Dictionary     defines
                "proceeding" as "Mlle business conducted by a court or other official body;
                a hearing." Black's Law Dictionary 1324 (9th ed. 2009). This definition
                supports the Board's contention that proceeding should be read to mean
                the "business conducted by" the Board, including hearings, suspensions,
                and the issuance of subpoenas and orders.

SUPREME COURT
        OF
     NEVADA
                                                     6
10) 1947A
                              Looking next to analogous Nevada statutes that allow other
                  administrative boards, commissions, and agencies to institute contempt
                  actions in the district court also supports the Board's argument that the
                  Legislature intended for it to pursue contempt orders in Washoe County.
                  See NRS 485.197 (Department of Motor Vehicles); NRS 632.390 (State
                  Board of Nursing); NRS 637.190 (Board of Dispensing Opticians); NRS
                  637B.137 (Board of Examiners for Audiology and Speech Pathology); NRS
                  638.144 (State Board of Veterinary Medical Examiners); NRS 640.163
                  (State Board of Physical Therapy Examiners); NRS 640E.320 (State Board
                  of Health); NRS 641A.185 (Board of Examiners for Marriage and Family
                  Therapists and Clinical Professional Counselors); NRS 641B.425 (Board of
                  Examiners for Social Workers); NRS 645.720 (Real Estate Commission);
                  NRS 645G.560 (Division of Financial Institutions); NRS 648.160 (Private
                  Investigator's Licensing Board); NRS 673.453 (Department of Business
                  and Industry); NRS 703.370 (Public Utilities Commission). In each of
                  these statutes, the Legislature has provided that administrative boards,
                  commissions, and agencies may seek contempt orders to enforce subpoenas
                  in the district court of the county where the administrative hearing is
                  taking place.   See State, Div. of Ins., 116 Nev. at 294, 995 P.2d at 485
                  (explaining that statutes should be construed together when they seek to
                  accomplish the same purpose); see also We the People Nev. v. Miller, 124
Nev. 874, 881, 192 P.3d 1166, 1171 (2008) (noting that when possible,
                  courts should interpret statutes in harmony with other statutes).
                  Although a hearing on the Board's formal complaint against Dr. Jones has
                  apparently not yet occurred, Dr. Jones does not dispute that the hearings
                  on this complaint will take place in the Board's offices in Washoe County.



SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A    eA
                                  NRS 630.355(1) governs the specific situation when a party
                     fails to comply with an administrative subpoena or otherwise refuses to
                     properly participate in a proceeding before the Nevada State Board of
                     Medical Examiners. The statute allows the Board to enforce compliance
                     with its administrative process. Considering this statute's effect and that
                     "proceeding" is commonly defined as the business or hearings conducted
                     by an official body, Black's Law Dictionary 1324 (9th ed. 2009), we
                     interpret NRS 630.355(1) to mean that venue for a contempt proceeding
                     brought by the Board under that statute is proper in the county where the
                     administrative work of the Board is taking place. In this case, the Board's
                     administrative work, including its filing of a formal complaint and its
                     previous issuance of an order of summary suspension of Dr. Jones's
                     license, took place in the Board's Washoe County office. Thus, the Second
                     Judicial District Court is the proper venue for the contempt proceeding
                     against Dr. Jones, and the district court did not manifestly abuse its
                     discretion in denying her motion to change venue. Nat'l Collegiate Athletic
                     Ass'n, 113 Nev. at 613, 939 P.2d at 1051. For these reasons, we affirm the
                     district court's order.



                                                                       ,   CA.
                                               Hardesty


                       .s 117A